Citation Nr: 1143606	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-20 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel




INTRODUCTION

The Veteran had active military service from October 1969 to October 1973.  He died in September 1998.  The Appellant is the executor of the Veteran's estate.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 administrative decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The Board notes that the St. Petersburg, Florida, RO has jurisdiction over the Appellant's claim.

In May 2011, the Appellant testified before the undersigned Veterans Law Judge during a Board video conference hearing between the RO in St. Petersburg, Florida and the Board's central office in Washington, DC.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.


FINDINGS OF FACT

1.  The Veteran died in September 1998.

2.  In an October 1998 rating decision, the Veteran was awarded service connection for immunoblastic lymphoma as a result of exposure to herbicides, rated as 100 percent disabling, effective July 1, 1997.  As a result, the Veteran was awarded a retroactive payment of $25,922.00.

3.  On October 15, 1998, VA issued the Veteran's retroactive award check, in the amount of $25,922.00.  

4.  The check for $25, 922.00 was returned to VA by the Veteran's sister, E.L., and was not negotiated.
5.  Although the Appellant is the duly appointed representative of the deceased Veteran's estate, payment of accrued benefits to the estate of the deceased Veteran is not authorized by law since the payment was issued after the Veteran's death.


CONCLUSION OF LAW

There is no legal basis for the payment of accrued benefits.  38 U.S.C.A. §§ 5121, 5122 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.59(a), 3.250, 3.1000, 3.1003 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist 

The Board observes that the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq., eliminated the requirement for a well-grounded claim, enhanced VA's duty to assist a claimant in developing facts pertinent to his claim, and expanded VA's duty to notify the claimant and his representative, if any, concerning certain aspects of claim development.  VA promulgated regulations that implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)

However, with regard to the accrued benefits issue currently on appeal, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v.Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  That is, the U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  See Dela Cruz, 15 Vet. App. at 149 (2001).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist. 

Governing Laws and Regulations 

Benefits to which a beneficiary was entitled at his death, based on evidence on file at the date of death or under existing ratings or decisions, i.e., accrued benefits, will be paid to survivors as provided by law.  See 38 U.S.C.A. § 5121(a) (West 2002 and Supp. 2011); 38 C.F.R. § 3.1000(a) (2011).  See also Pub. Law No. 108- 183, § 104, 117 Stat. 2651 (Dec. 16, 2003) (amending 38 U.S.C.A. § 5121(a) to repeal the two-year limit on accrued benefits for deaths occurring on or after the date of enactment). 

The implementing regulation for accrued benefits, 38 C.F.R. § 3.1000, also underwent similar amendments, effective January 29, 2007.  See 71 Fed. Reg. 37027, 37029 (June 29, 2006) (proposed rule), and 71 Fed. Reg. 78368-69 (Dec. 29, 2006) (final rule).  The proposed rule made it clear that if the beneficiary died on or after December 16, 2003, the subsequent claim for accrued benefits will be adjudicated under the new version of 38 C.F.R. § 3.1000 (with no two-year limitation on accrued benefits and with other minor modifications).  See 71 Fed. Reg. 37029 (June 29, 2006) (proposed rule).  In the present case, the Veteran died in September 1998; thus, the new version of 38 C.F.R. § 3.1000 is not for application.



Applications for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2011).
Upon the death of a Veteran beneficiary, accrued benefits are paid to the first living person in a list as follows: the Veteran's spouse, the Veteran's children (in equal shares), or the Veteran's dependent parents (in equal shares) or surviving parent.  See 38 U.S.C.A. § 5121(a)(2) (West 2002); 38 C.F.R. § 3.1000(a)(1) (2011).  In all other cases, accrued benefits may be paid only as necessary to reimburse the person who bore the expense of last sickness and burial.  See 38 U.S.C.A. § 5121(a)(5) (West 2002); 38 C.F.R. § 3.1000(a)(4) (2011).  In short, in order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001). 

Accrued benefits are also discussed within 38 U.S.C.A. § 5122.  This section provides that a check received by a payee in payment of accrued benefits shall, if the payee died on or after the last day of the period covered by the check, be returned to the issuing office and canceled, unless negotiated by the payee or the duly appointed representative of the payee's estate.  The amount represented by such check or any amount recovered by reason of improper negotiation of any such check, shall be payable in the manner provided in section 5121 of this title, without regard to section 5121(c) of this title.  Any amount not paid in the manner provided in section 5121 of this title shall be paid to the estate of the deceased payee unless the estate will escheat.  See 38 U.S.C.A. § 5122 (West 2002) 

The accompanying regulation pertaining to section 5122 clarifies that where the payee of a check for benefits has died prior to negotiating the check, the check shall be returned and canceled.  See 38 C.F.R. § 3.1003 (2011).  The amount represented by the returned check, less any payment for the month in which the payee died, shall be payable to the living person or persons in the order of precedence set forth for accrued benefits.  See 38 C.F.R. § 3.1003(a) (2011).  Payments to persons who bore the payee's last expenses are limited to the amount necessary to reimburse those expenses.  Id.  There is no limit on the retroactive period for which payment of the amount represented by the check may be made, and no time limit for filing a claim to obtain the proceeds of the check or for furnishing evidence to perfect a claim.  See 38 C.F.R. § 3.1003(a)(1) (2011).  Any amount not paid in this manner shall be paid to the estate of the deceased payee, provided that the estate will not revert to the state because there is no one eligible to inherit it.  See 38 C.F.R. § 3.1003(b) (2011).

The Court has interpreted the requirement that the check be "received" by a payee, for purposes of applying 38 U.S.C.A. § 5122, as requiring actual receipt by the payee during the payee's lifetime, that is, that the benefit payment be at least delivered to or under the control of the payee prior to the payee's death, even if not negotiated, signed, or used by the payee during his or her lifetime.  See Wilkes v. Principi, 16 Vet. App. 237, 242-243 (2002) (electronic transfer to deceased payee's account six days after payee's death did not constitute "receipt" by the payee for purposes of 38 U.S.C.A. § 5122).  In essence, if the payment at issue was made to the payee after his or her death, the provisions of 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003 are inapplicable; rather, the provisions of section 38 U.S.C.A. § 5121 govern as to an accrued benefits claim.  Id. 

Factual Background

The Veteran filed his original claim of entitlement to service connection for immunoblastic lymphoma in July 1997.

The Veteran subsequently died in September 1998.

In an October 1998 rating decision, the Veteran was awarded service connection for immunoblastic lymphoma, effective July 1, 1997, the date of his original claim.  As a result, the Veteran was awarded retroactive benefits totaling $25,922.00.

Shortly thereafter in October 1998, VA issued the Veteran's retroactive award in a single check for $25, 922.00.  At some point thereafter, the Veteran's sister, E.L., returned the non-negotiated check to VA.

In April 2003, E.L. filed a claim of entitlement to monetary benefits due but unpaid to the Veteran at the time of his death.  Following an unfavorable administrative decision dated in May 2003, and statement of the case dated in June 2004, E.L. appealed her case to the Board.  In a June 2006 decision, the Board determined that E.L. was not the Veteran's spouse, child, or dependent parent as defined in VA regulations for purposes of receiving accrued benefits.  She did not bear any of the expenses for the Veteran's last sickness or burial.  She was also not the duly appointed representative of the deceased Veteran's estate.

In August 2008, the Appellant (the executor of the Veteran's estate) brought the current claim.  An August 2008 administrative decision and March 2010 statement of the case denied the Appellant's claim, which he subsequently perfected on appeal in May 2010.  The Appellant later provided testimony before the undersigned Veterans Law Judge in May 2011 in support of his claim.

Analysis

The Appellant contends that the Veteran's estate is entitled to the accrued retroactive payment totaling $25,922.00.  It was noted that the effective date of the award for these monies (July 1, 1997), was well before the Veteran's death.  Therefore, the Appellant argues that the Veteran was in fact entitled to this money prior to his death.  The Appellant refers to the August 1998 Last Will & Testament of the Veteran, wherein the Appellant was appointed as executor of the Veteran's estate and the Veteran indicated that he wished to designate his sister, E.L., as the beneficiary of his retroactive Veterans benefits.  

Initially, the Board notes that the Appellant's claim for accrued benefits was filed in August 2008, approximately 10 years after the Veteran's death, and clearly beyond the one year filing requirement.  See 38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2011). 

For the sake of completeness, the Board turns to the issue of whether the Appellant's status as the duly appointed representative of the deceased Veteran's estate allows entitlement of the proceeds of the benefit check to the estate pursuant to 38 U.S.C.A. § 5122 (West 2002) and 38 C.F.R. § 3.1003(b) (2011).

Although the Appellant is the executor of the Veteran's estate, the Veteran died in September 1998, prior to his receiving the payment from VA in October 1998, and, therefore, this payment cannot be part of the estate.  See Wilkes, 16 Vet. App. at 242-243 (2002).  In essence, because the benefit payment was issued after the Veteran's death, the provisions of 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003(b) are inapplicable, and payment to the estate of the deceased Veteran is not authorized.  Id.  In Wilkes, factually similar to the present case, the Court reasoned that section 5122 only applies to benefit checks that were received but not negotiated prior to the payee's death, and per the facts of that case, the Veteran did not receive his payments before his death, but rather the funds were electronically transferred to his bank account six days after his death.  The very language of section 5122, by its own terms, refers to "the check received by a payee", inferring that the payee must be alive at the time the payment is received in order for the benefits to be paid.  The legislative history of sections 5121 and 5122 reveals that Congress intended that accrued benefit payments directed to a payee after his or her death be payable under section 5121 rather than under section 5122.  S. Rep. No. 227 (1953), reprinted in 1953 U.S.C.C.A.N. 1665, 1666.  The estate of a deceased Veteran simply does not fall within the class of individuals eligible to receive accrued benefits under section 5122.  See Wilkes, supra. 
Furthermore, the deceased Veteran's estate also does not fall under any specified category of payees for accrued benefits under the previously discussed section 5121 and 38 C.F.R. § 3.1000(a)(1)-(4). 

Although the Board is sympathetic to the Appellant's claim and the particular circumstances therein, action by the Board and VA is bound by the applicable law and regulations as written.  See 38 U.S.C.A. § 7104(c) (West 2002).  Since the benefit payment was issued after the Veteran's death, payment to the estate of the deceased Veteran is not authorized under section 5122.  In sum, the relevant facts are not in dispute and, therefore, it is the law rather than an interpretation of the evidence, which governs the outcome of this case.  Accordingly, the Appellant's claim must be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  As such, the Appellant has no legal entitlement to accrued benefits in the amount of $25,922.00.

ORDER

Entitlement to accrued benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


